Citation Nr: 1755540	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, to include a claim for shortness of breath, loss of concentration, seizure like attacks, dizziness, diarrhea, and numbness to hands and legs as due to an undiagnosed illness.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, panic disorder with agoraphobia, anxiety, insomnia, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his acquaintance


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1992 during Peacetime and the Gulf War Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Notice of Disagreement was received in September 2011.  In May 2013, a Statement of the Case was issued, and, in June of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In May 2015 the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to service connection for loss of concentration and 
an acquired psychiatric disorder, to include posttraumatic stress disorder, panic disorder with agoraphobia, anxiety, insomnia, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Resolving reasonable doubt in favor of the Veteran, service connection for tremors, NEC due to undiagnosed illness is expanded to include a disability manifested by seizure-like attacks.

3.  The Veteran's claimed shortness of breath has been attributed to a diagnosed disability which has not been otherwise shown to be related to his military service. 

4.  The Veteran's claimed dizziness has been attributed to a diagnosed disability which has not been otherwise shown to be related to his military service. 

5.  The Veteran is not diagnosed with a disability manifested by diarrhea separate and distinct from a symptom associated with his service connected fibromyalgia. 

6.  The Veteran is not diagnosed with a disability manifested by numbness to the hands and legs separate and distinct from a symptom associated with his service connected fibromyalgia. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by seizure-like attacks secondary to service connected tremor, NEC are met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  The criteria for service connection for shortness of breath, dizziness, diarrhea (other than a symptom associated with service connected fibromyalgia), and numbness to hands and legs (other than a symptom associated with service connected fibromyalgia) as due to an undiagnosed illness are not met. 38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448  (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i).  Effective March 1, 2002, Section 202 of the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117  to expand the presumptive period to September 30, 2011. 

The amendments made to the provisions of the law pertaining to Persian Gulf War veterans, effective March 1, 2002, provided that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317 (a)(1). In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
 470 (2006).

 A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a), (c). As an initial matter, the diseases for which the Secretary has established a presumption under 
 (3) are all infectious in nature. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
 (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
 § 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117  shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



Service connection for Gulf War Syndrome 

Background

The Veteran filed a claim for Gulf War Syndrome in July 2009, and contends that his symptoms of shortness of breath, loss of concentration, seizure like attacks, dizziness, diarrhea, and numbness to hands and legs are manifestations of Gulf War  Syndrome, which he asserts is causally related to his service.  See Statement in Support of Claim, August 2010.  

The Veteran's August 1988  enlistment examination showed no prior illnesses or conditions other than "usual childhood illnesses."  During the Veteran's service, he was noted to have wheezing and asthma was ruled out in February 1989.  The Veteran was seen for cough and wheezing in March 1989 and was diagnosed with bronchitis.  The Veteran was seen for an upper respiratory infection in May 1989.  The Veteran's April 1992 separation examination showed a history of an adjustment reaction and possible maxillary sinusitis.  The Veteran noted that he was in good health on the examination report.  

In July 2003, Dr. S.B., a staff neurologist at the VA Medical Center, noted a review of the Veteran's outside neurological workups by Dr. K dated September 2002 through January 2003.  Dr. S.B. noted that the Veteran had very thorough workups to include a normal neurological examination, a normal MRI of the brain, a normal EEG, extensive lab work, a normal tilt table test, normal nerve conduction studies, and that no neurological  problems were found, and no diagnosis was made.  Dr. S.B. also noted that the Veteran was prescribed various drugs for symptomatic relief, including mysoline, Mirapex, Darvocet, Flexeril, Paxil, NSAIDS, and all were reportedly ineffective.  

The Veteran was seen by Dr. R.K. in Pensacola in December 2009 to evaluate his tremor, and was referred for further neurological workups, and the diagnostic impression noted was head titubation with mild tremor.  A Brain MRI on October 19, 2010 showed flattening of the right occipital skull.  The Veteran was then seen at the VA Neurology Clinic in March 2012, and was diagnosed with action tremors with unknown etiology, fibromyalgia, anxiety, and hypertension.  The Veteran was diagnosed with primary snoring and a periodic limb movement disorder during a sleep study from September 2010.  

At the VA examination conducted in September 2010, the examiner listed a thorough review of the Veteran's service treatment records and medical history and a physical examination was conducted.  The examiner noted that the Veteran reported shortness of breath 1-2 years prior to the examination, and that he is a non-smoker.  The examiner noted that the Veteran had two normal chest x-rays at the VA medical center in May 2003 and June 2009.  The examiner diagnosed the Veteran with shortness of breath with mild diffusion impairment, and reported that the Veteran has a claimed disability pattern (exertional dyspnea and dry cough) possibly related to an environmental exposure that meets TL10-01 (the training letter regarding Gulf War illnesses) criteria for an undiagnosed illness with a partially explained etiology related to body mass index.  

The September 2010 examiner reported that the Veteran's reports of insomnia were diagnosed as primary snoring and periodic limb movement disorder and that they were not caused by or related to service, as the service treatment records were silent for complaints of those symptoms.  The examiner conducted a musculoskeletal examination which showed no pathological or abnormal reflexes.  The examiner opined that the Veteran's bilateral hand tremors are possibly related to an environmental exposure that meets the TL10-01 (Gulf War Syndrome training letter) criteria for a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

During the Veteran's March 2015 hearing, he reported that his tremors and anxiety attacks began in service.  He testified that sometimes he shakes so much that he cannot hold a fork, and that the shaking causes him social anxiety.  The Veteran also testified that he began having seizure like attacks that were distinct from his tremors five years prior to his hearing approximately every two to three months.  The Veteran reported that his brother, mother and neighbor witnessed the seizures.  The Veteran's witness testified that he saw the Veteran have a seizure in December 2014.  The Veteran reported that he followed up with a neurologist at the Biloxi VA Medical Center, but that the MRI was normal.  The Veteran also testified that he had shortness of breath, diarrhea, dizziness, and loss of concentration since service.  

The Veteran was provided examinations in October, 2015 (Examination reports were submitted in December 2015) regarding his assertions of symptoms of Gulf War Syndrome.  The examiner stated that he thoroughly reviewed the claims file and that he performed a physical examination of the Veteran.  The examiner first performed a peripheral nerves examination, addressing the Veteran's contention of numbness to the hands and legs.  During the examination, the Veteran reported that he has had numbness to the hands and legs for the past 15 years happening once a day, lasting 10 to 30 minutes with unknown triggers.  The Veteran stated that he has not received treatment for this.  The examiner noted all nerves as functioning normally.  An EMG imaging test was conducted, which revealed normal results with no significant evidence for any compressive mononeuropathy, radiculopathy, plexopathy, myopathy, or diffuse peripheral polyneuropathy.  The examiner stated that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic hand or leg numbness or its residuals.  The examiner stated that no medical opinion can be rendered, as no condition is diagnosed and the nerve conduction study was normal.  The examiner opined that the symptoms described by the Veteran may be "part and parcel" of his anxiety disorder. 

The same VA examiner then performed a pulmonary examination in October 2015, addressing the Veteran's complaints of shortness of breath.  The examiner conducted a CT scan of the Veteran's lungs and diagnosed the Veteran with emphysema.  The examiner opined that the Veteran's emphysema was less likely than not caused by, related to or worsened beyond natural progression by the Veteran's military service or service in Southwest Asia, as there were no respiratory complaints at discharge and no temporal nexus of complaints to military service.  

The October 2015 VA Examiner also submitted a disability benefits questionnaire regarding the Veteran's shaking spells.  The Veteran reported that he had not previously been diagnosed with a seizure disorder, and stated that he has bad shaking spells, like he is shivering but he is not cold without loss of consciousness.  The Veteran reported to the examiner that the spells happen without warning lasting 15 to 20 minutes every 3 to 4 months with no alleviating factors, no aggravating factors and unknown triggers.  The Veteran reported that these began in 2003-2004.   The examiner reported that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic seizure disorder or its residuals.  The examiner further explained that the Veteran describes episodes of shivering, which are not diagnostic of any pathology and are a normal physiologic response.  The examiner further noted that shivering may be part and parcel of the Veteran's known anxiety disorder.  

The October 2015 VA examiner also submitted a disability benefits questionnaire for ear conditions in relation to the Veteran's complaints of dizziness.  During the examination, the Veteran reported that he started having dizzy spells in 2009 or 2010 with no known injury.  The Veteran reported that the frequency is daily, lasting all of the time.  The Veteran stated that the dizziness is brought on by sudden movement, walking, standing, turning his head, with light headedness, or just standing still with no alleviating or aggravating factors.  A videonystagmography test was conducted, which showed a slight caloric weakness in the Veteran's right ear.  The examiner diagnosed the Veteran with mild labyrithitus, which the examiner stated is more likely than not allergic or viral in nature with a recent onset.  The examiner opined that the condition is less likely than not caused by, related to, or worsened beyond natural progression or Gulf War exposure.  

The October 2015 VA examiner also conducted an examination addressing the Veteran's complaints of diarrhea.  The Veteran reported that he has been having diarrhea since the mid-1990s, and that his primary doctor told him that it was a result of the metformin and that he has two to three loose watery stools per day.  The examiner diagnosed the Veteran with diarrhea, and stated that there is insufficient evidence to warrant a diagnosis of acute or chronic diarrhea disorder or its residuals, and therefore no medical opinion can be rendered as to the condition that was diagnosed, and the type of stooling the Veteran describes is a normal response to Metformin, a medication that the Veteran takes for his non service connected diabetes.  

The October 2015 VA examiner then submitted a disability benefits questionnaire in December 2015 regarding Gulf War Syndrome.  The examiner stated that there were not any diagnosed illnesses for which no etiology was established.  

The examiner submitted a December 2015 addendum opinion regarding the Veteran's tremors, in which he opined that the Veteran's claim of tremor (or shivering) is less likely than not caused by, related to, or worsened beyond natural progression by his service connected fibromyalgia.  The examiner reiterated the rationale that the Veteran describes episodes of shivering, which are not diagnostic of any pathology and are a normal physiologic response.  The examiner further noted that shivering may be part and parcel of the Veteran's known anxiety disorder.  

The December 2015 addendum opinion also addressed the Veteran's contentions of a loss of concentration.  The examiner stated that loss of concentration is not a diagnosis of a medical condition, but is rather a complaint that may be caused by the mildest of circumstances up to the most dire medical conditions; from passing indigestion to impending demise, and is often transient and circumstantial in nature.  The examiner further explained that the Veteran has had neuropsychological testing from June 2015, during which Dr. V.A., a psychologist, stated that the Veteran was performing within normal limits of most areas of cognitive functioning to include concentration with some isolated mild reductions that are likely the result of the Veteran's severe psychological distress.  The psychologist diagnosed the Veteran with major depressive disorder and anxiety.    

Analysis

As stated above, service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

The Veteran's service treatment records place him upon the USS Ticonderoga from December 198 to May 1992.  Service in the Southwest Theater of operations is substantiated because the service department confirmed the USS Ticonderoga was in the official waters of Southwest Asia from August 8, 1990 to August 24, 1990.  Therefore, the Veteran meets the first criterion of a presumptive basis for service connection for Persian Gulf Veterans because he qualifies as a Persian Gulf Veteran.  

Significantly, the record reflects that service connection is already in effect for fibromyalgia, chronic pain syndrome, and tremors, NEC.  The October 2010 rating decision specifically provided that service connection for "fibromyalgia and tremor, NEC, has been awarded on the basis of [Gulf War] presumption."  The maximum rating of 40 percent was assigned because the Veteran met the criteria-specifically, "there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy."  The RO maintained that the evaluation of tremor NEC, if rated separately would be evaluated at a noncompensable degree which would not meet the criteria for service connection based on presumption.  Therefore tremor, NEC, was included with the evaluation and diagnosis of fibromyalgia.

The Veteran contends that he experiences seizure-like attacks separate from his tremors, and he has presented witnesses who claim that they observed such activity.  
The Veteran testified that he has seizure-like spells that are distinct from his tremors during which he was uncontrollably "flopping around like a fish out of water."  The Veteran's witness also corroborated this testimony.  The Veteran testified that paramedics were previously involved during one of his shaking spells, and that his neighbor, mother and brother have witnessed them.  The examiners and neurologists have essentially attributed the spells as being related to the Veteran's tremors and not actual seizures.  A May 2015 VA neurology consult shows the Veteran complained of worsening tremors on the left side "with [a] jerky component."  The examiner noted that the Veteran suffered from predominantly action tremors, with intermittent head tremors which were most likely essential tremor, mild to moderate.  Under Diagnostic Code 8103, a moderate convulsive tic is rated as 10 percent disabling, and a severe convulsive tic is evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tremors, NEC due to undiagnosed illness should be expanded to include a disability manifested by seizure-like attacks.

As for the claimed shortness of breath, dizziness, diarrhea, and numbness to the hands and legs as due to an undiagnosed illness, service connection is not warranted. Where a claimed condition has been attributed to a diagnosed disability, the Veteran may not avail himself of the presumption pertaining to undiagnosed illnesses as set forth in 38 C.F.R. § 3.317.  The Veteran's claimed shortness of breath has been attributed to a diagnosed disability (emphysema) which has not been otherwise shown to be related to his military service.  The Veteran's claimed dizziness has been attributed to a diagnosed disability (labyrinthitis) which has not been otherwise shown to be related to his military service.  The Veteran is not diagnosed with a disability manifested by diarrhea separate and distinct from a symptom (irritable bowel symptoms) associated with fibromyalgia or medication taken for nonservice connected diabetes mellitus.  The Veteran is not diagnosed with a disability manifested by numbness to the hands and legs separate and distinct from a symptom (paresthesias and Raynaud's-like symptoms) associated with fibromyalgia. 

The Board acknowledges the Veteran's assertions.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report having symptoms, he is not competent to determine that his shortness of breath and dizziness are manifestations of an undiagnosed illness as opposed to the diagnosed conditions of emphysema and labyrinthitis.  He is also not competent to determine that his diarrhea and numbness to the hands and legs are due to an undiagnosed illness separate and distinct from symptoms associated with fibromyalgia or medication taken for nonservice connected diabetes mellitus.  Accordingly, service connection for 
shortness of breath, dizziness, diarrhea, and numbness to hands and legs as due to an undiagnosed illness is not warranted.


ORDER

Entitlement to service connection for a disability manifested by seizure-like attacks secondary to service connected tremor, NEC is granted.

Entitlement to service connection for shortness of breath, dizziness, diarrhea (other than a symptom associated with service connected fibromyalgia), and numbness to the hands and legs (other than a symptom associated with service connected fibromyalgia) is denied. 


REMAND

The Veteran has alleged that his tremors and seizure-like attacks contribute to his social anxiety and depression.  See Hearing testimony, March 2015.  The Veteran has current diagnoses of both unspecified anxiety disorder and persistent depressive disorder.  The Veteran is service connected for fibromyalgia with tremors and pain and as the result of the Board's decision herein, service connection for seizure like attacks has been awarded.  The Veteran testified that his symptoms cause a social fear because the tremors and shakes embarrass him and that they are noticeable to others.  He states that he can barely hold a fork or cup of coffee.  As such, the Board finds that an addendum opinion is necessary in order to determine whether or not the Veteran's unspecified anxiety disorder and persistent depressive disorder are related to the Veteran's service connected disabilities on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the October 2015 VA psychiatric examiner or, if this examiner is not available, another appropriate medical professional to address the contended etiological relationship between the currently diagnosed  psychiatric disability and the service connected fibromyalgia with tremors, pain, and seizure-like attacks.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination. The examiner should address the following in an addendum opinion:

In light of the Veteran's contention that his service connected disabilities cause social anxiety, please specifically address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected fibromyalgia with pain and tremors and seizure-like attacks caused OR aggravated his unspecified anxiety disorder and persistent depressive disorder.  If aggravation is found, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, if possible.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record, including the Veteran's hearing testimony.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why this is so.

2. Thereafter, readjudicate the Veteran's claims for service connection of loss of concentration as due to an undiagnosed illness and acquired psychiatric disorder, to include posttraumatic stress disorder, panic disorder with agoraphobia, anxiety, insomnia, and depression.  If the benefits sought on appeal are not granted to the appellant's satisfaction, then the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


